             Case 6:20-cv-00580-ADA Document 18 Filed 09/11/20 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a               §
BRAZOS LICENSING AND                      §
DEVELOPMENT,                              §
                                          §
Plaintiff,                                §
                                          §   Case No. 6:20-cv-580-ADA
                                          §
        v.                                §   JURY TRIAL DEMANDED
                                          §
GOOGLE LLC,                               §
                                          §
Defendant.                                §


                MOTION TO DISMISS BY DEFENDANT GOOGLE LLC FOR
               FAILURE TO STATE A CLAIM UNDER FED. R. CIV. P. 12(B)(6)
             Case 6:20-cv-00580-ADA Document 18 Filed 09/11/20 Page 2 of 14




                                                    TABLE OF CONTENTS

                                                                                                                                       Pages
Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Background. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

A.         The ’491 Patent. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

B.         WSOU Alleges Infringement of Claim 1 by a Google API, but Does Not
           Allege That Anyone or Anything Actually Uses the API in an Infringing
           Manner—Or, Indeed, That Anyone or Anything Uses the API at All. . . . . . . . . . . . . . . . 3

Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

I.         To State a Plausible Claim for Relief, WSOU Must Allege Direct Infringement. . . . . . . 4

II.        WSOU Fails to Allege Direct Infringement of Claim 1 by Google’s API. . . . . . . . . . . . 6

           A.         WSOU Fails to Allege That Google Infringes Claim 1. . . . . . . . . . . . . . . . . . . . . 6

           B.         WSOU Fails to Allege That Anyone Infringes Claim 1. . . . . . . . . . . . . . . . . . . . 7

III.       Because WSOU Failed to Allege Direct Infringement Against Google or
           Anyone Else, Its Allegations of Indirect Infringement Must Also Fail. . . . . . . . . . . . . . . 8

Conclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9




                                                                     –i–
            Case 6:20-cv-00580-ADA Document 18 Filed 09/11/20 Page 3 of 14




                                              TABLE OF AUTHORITIES

                                                                Cases                                                          Pages
Akamai Techs., Inc. v. Limelight Networks, Inc​.,
      797 F.3d 1020 (Fed. Cir. 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Artrip v. Ball Corp​.,
        735 Fed. App’x 708 (Fed. Cir. 2018). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Ashcroft v. Iqbal​,
       556 U.S. 662 (2009). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 5, 7

Bell Atl. Corp. v. Twombly​,
        550 U.S. 544 (2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 7

BMC Res., Inc. v. Paymentech, L.P.​,
     498 F.3d 1373 (Fed. Cir. 2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 7

Craigslist Inc. v. 3Taps Inc.​,
       964 F. Supp. 2d 1178 (N.D. Cal. 2013). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 6

Conley v. Gibson​,
       355 U.S. 41 (1957). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

De La Vega v. Microsoft Corp.​,
      No. 19-612, 2020 WL 3528411 (W.D. Tex. Feb. 11, 2020). . . . . . . . . . . . . . . . . . . 5, 7, 8

Dippin’ Dots, Inc. v. Mosey​,
       476 F.3d 1337 (Fed. Cir. 2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Dynacore Holdings Corp. v. U.S. Philips Corp.​,
      363 F.3d 1263 (Fed. Cir. 2004). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Glory Licensing LLC v. United Airlines, Inc.​,
       No. 09-5569, 2011 WL 13295205 (E.D.N.Y. Mar. 15, 2011). . . . . . . . . . . . . . . . . . . . . . 8

In re Bill of Lading​,
        681 F.3d 1323 (Fed. Cir. 2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 8

In re Kollar​,
       286 F.3d 1326 (Fed. Cir. 2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Lifetime Indus., Inc. v. Trim-Lok, Inc.​,
       869 F.3d 1372 (Fed. Cir. 2017). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5




                                                                 – ii –
             Case 6:20-cv-00580-ADA Document 18 Filed 09/11/20 Page 4 of 14




                                                 TABLE OF AUTHORITIES

                                                                   Cases                                                             Pages
Lyda v. CBS Corp​.,
       838 F.3d 1331 (Fed. Cir. 2017). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 7, 8

Microsoft Corp. v. AT&T Corp.​,
      550 U.S. 437 (2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Papasan v. Allain​,
      478 U.S. 265 (1986). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Ricoh Co. v. Quanta Comput. Inc​.,
       550 F.3d 1325 (Fed. Cir. 2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 7

Wallen v. Teknavo Grp.​,
       No. 12-6196, 2018 WL 1278317 (E.D.N.Y. Feb. 22, 2018). . . . . . . . . . . . . . . . . . . . . . . 3



                                                          Statutes and Rules                                                         Pages
35 U.S.C. § 271. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Fed. R. Civ. P. 12. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1




                                                                    – iii –
         Case 6:20-cv-00580-ADA Document 18 Filed 09/11/20 Page 5 of 14




                                       INTRODUCTION

       In this action for alleged patent infringement, the plaintiff fails to allege infringement.

Plaintiff WSOU Investments, LLC claims only that Google provides an application

programming interface, or API, identifies “users” of the Google API as application developers,

and alleges that Google “allows” those developers to include the accused functionalities “in

applications.” But WSOU does not specify any allegedly infringing application, or even allege

that any such application exists. Instead, WSOU’s allegations depend on a double hypothetical:

first, that a developer would write an application which would rely in part on Google’s API, and,

second, that an end user would then use that application in an infringing way. WSOU does not

explain how Google would be liable for any infringement caused by the hypothetical end user’s

hypothetical use of the hypothetical application, or even claim that any actual infringement

actually occurs. No plaintiff can sustain allegations of patent infringement without alleging

patent infringement, and WSOU is no exception. WSOU’s complaint does not properly allege

any direct, induced, or contributory infringement, and thus fails to state a claim for which this

Court can grant relief. Under Fed. R. Civ. P. 12(b)(6), the Court should dismiss these claims.

                                        BACKGROUND

A.     The ’491 Patent

       U.S. Patent No. 7,946,491, entitled “Method, Apparatus, and Computer Program Product

for Providing a Camera Barcode Reader,” explains that “[g]iven the ubiquitous nature of cameras

in mobile terminal devices, it may be increasingly advantageous to provide barcode reading

capabilities that could be employed on such mobile terminal devices,” Docket No. 1-1 at

1:56-60, but that “camera images are often more difficult to accurately recognize than scanner




                                                –1–
         Case 6:20-cv-00580-ADA Document 18 Filed 09/11/20 Page 6 of 14




images.” Id. at 1:61-62. To address this difficulty, “it may be desirable to introduce an

application for use with camera image based barcode reading, which is capable of overcoming

the disadvantages described above.” Id. at 2:15-17. In particular, the ’491 patent explains that

“it may be desirable to introduce an application which overcomes the disadvantages above in a

flexible manner which enables utilization of the application under a variety of conditions and for

different types of barcodes.” Id. at 2:18-21.

       To address these “disadvantages,” the ’491 patent describes a “system for providing a

camera barcode reader” that is capable of switching between two “barcode reading methods,”

for example, one which uses “global binarization” and another which employs “adaptive

binarization.” Id. at 14:1-12. Claim 1 recites:

       A method comprising:

       processing an input image for an attempt to decode the input image using a current
       barcode reading method, the processing including performing a correction on the input
       image;

       determining whether the processing of the input image is successful based on a
       determination as to whether the correction is completed;

       switching to one of a different barcode reading method or processing a new frame of the
       input image using the current barcode reading method in response to the processing of the
       input image being unsuccessful;

       attempting a decode of the input image using the current barcode reading method in
       response to the processing of the input image being successful; and

       performing a switch to the different barcode reading method in response to a failure of
       the attempt to decode the input image using the current barcode reading method.

Id. at 20:18-36. Claim 1 is the only claim WSOU mentions in its complaint.




                                                  –2–
         Case 6:20-cv-00580-ADA Document 18 Filed 09/11/20 Page 7 of 14




B.     WSOU Alleges Infringement of Claim 1 by a Google API, but Does Not
       Allege That Anyone or Anything Actually Uses the API in an Infringing
       Manner—Or, Indeed, That Anyone or Anything Uses the API at All

       In its complaint, WSOU asserts infringement by “Google’s Mobile Vision API” and

claims that “Google provides a Mobile Vision API to its users to allowing (sic) them to include

the functionalities of barcode reading, face reading, and text reading in applications.” Compl.

¶ 46. WSOU’s Complaint does not explicitly define the meaning of an API, but implicitly

adopts the view that “[a]n Application Programming Interface (API) is a set of programming

instructions and standards to allow third parties to develop software that draws information from,

or otherwise interacts with, a website, program, or database.” Craigslist Inc. v. 3Taps Inc., 964

F. Supp. 2d 1178, 1880 n.1 (N.D. Cal. 2013); see also Wallen v. Teknavo Grp., No. 12-6196,

2018 WL 1278317, at *6 n.4 (E.D.N.Y. Feb. 22, 2018) (“An API or application programming

interface is a set of functions and procedures allowing the creation of applications that access the

features or data of an operating system, application, or other service.”) (citing API, Oxford

Living Dictionaries, available at https://en.oxforddictionaries.com/definition/api).

       WSOU admits that Google’s Mobile Vision API does not by itself perform the steps of

the claimed method, but alleges instead that the API “allows” unidentified “users” to “include

the functionalities of barcode reading, face reading, and text reading in applications.” Compl.

¶ 46. In some of its allegations, WSOU appears to define “users” to mean application developers

who write applications that use the Mobile Vision API. See, e.g., id. ¶¶ 46-47, 54-56, 58. But

WSOU never alleges that any of these “users” have actually used the Mobile Vision API in an

infringing way, or that any of these “users” have actually written an application that would itself




                                               –3–
         Case 6:20-cv-00580-ADA Document 18 Filed 09/11/20 Page 8 of 14




use the Mobile Vision API in an infringing way. See id. They allege only that it is possible for

someone to do so. See id.

        Elsewhere, however, WSOU alleges potential infringement involving a second “user,”

this time a (hypothetical) end user of a (hypothetical) application using the Mobile Vision API.

See, e.g., id. ¶ 53 (“The detector stops upon failure to detect the barcode formats and the user is

required to supply another input image.”). Although WSOU’s allegations are not entirely clear,

and it does not provide a step-by-step analysis or chart of the asserted method in its complaint,

WSOU appears to contend that, to infringe claim 1 of the ’491 patent, an unidentified software

application written by an unnamed developer must make various calls to the Mobile Vision API

and combine those calls with actions taken by an end-user of the application: “Google provides

a Mobile Vision API to its users to allowing [sic] them to include the functionalities of barcode

reading, face reading, and text reading in applications”; “The Google Mobile Vision API allows

a user to adjust the corners of the region of interest denoted by the box (i.e. performing

correction on the input image)”; “As an example, if the supplied image does not contain any

barcode or the image quality is such that the barcode cannot be detected, then the user is asked

indirectly through the message to supply a new image.” Id. ¶¶ 46, 48, 52 (emphasis added).

WSOU thus does not allege that Google performs the steps of the asserted method, or even that

some other party performs those steps.

                                            ARGUMENT

I.      To State a Plausible Claim for Relief, WSOU Must Allege Direct Infringement

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556




                                                 –4–
         Case 6:20-cv-00580-ADA Document 18 Filed 09/11/20 Page 9 of 14




U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678 (citing Twombly, 550 U.S. at 556). “[I]n order to ‘give the defendant fair notice of what

the . . . claim is and the grounds upon which it rests,’” Twombly, 550 U.S. at 555 (quoting Conley

v. Gibson, 355 U.S. 41, 47 (1957) (alteration in original)), “a plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555

(quoting Conley, 355 U.S. at 46-47 (alteration in original) and citing Papasan v. Allain, 478 U.S.

265, 286 (1986)).

       The Twombly/Iqbal “plausibility standard applies to direct infringement claims.” Artrip

v. Ball Corp., 735 Fed. App’x 708, 714 n.4 (Fed. Cir. 2018) (citing Lifetime Indus., Inc. v.

Trim-Lok, Inc., 869 F.3d 1372, 1376-77 (Fed. Cir. 2017)). As this Court has recently explained,

Twombly and Iqbal require, at minimum, that “the complaint must plead ‘facts sufficient to allow

a reasonable inference that all steps of the claimed method are performed.’” De La Vega v.

Microsoft Corp., No. 19-612, 2020 WL 3528411, at *4 (W.D. Tex. Feb. 11, 2020) (quoting Lyda

v. CBS Corp., 838 F.3d 1331, 1339 (Fed. Cir. 2017)). If a plaintiff’s allegations of direct

infringement fail, so too must corresponding allegations of indirect infringement: “To support a

claim for indirect infringement, a plaintiff must plead ‘facts sufficient to allow an inference that

at least one direct infringer exists.’” De La Vega, 2020 WL 3528411, at *7 (quoting In re Bill of

Lading, 681 F.3d 1323, 1336 (Fed. Cir. 2012)).




                                                –5–
        Case 6:20-cv-00580-ADA Document 18 Filed 09/11/20 Page 10 of 14




II.     WSOU Fails to Allege Direct Infringement of Claim 1 by Google’s API

        “Infringement of a method claim ‘occurs when a party performs all of the steps of the

process.’” Ricoh Co. v. Quanta Comput. Inc., 550 F.3d 1325, 1333 (Fed. Cir. 2008) (quoting

BMC Res., Inc. v. Paymentech, L.P., 498 F.3d 1373, 1379 (Fed. Cir. 2007)). The enumerated

steps of a method claim must “‘all be practiced as recited in the claim for a process to infringe.’”

Ricoh, 550 F.3d at 1333 (quoting Dippin’ Dots, Inc. v. Mosey, 476 F.3d 1337, 1343 (Fed. Cir.

2007)). Because “a process ‘consists of doing something, and therefore has to be carried out or

performed,’” Ricoh, 550 F.3d at 1335 (quoting In re Kollar, 286 F.3d 1326, 1332 (Fed. Cir.

2002)), and “software is not itself a sequence of actions, but rather it is a set of instructions that

directs hardware to perform a sequence of actions,” Ricoh, 550 F.3d at 1335 (citing Microsoft

Corp. v. AT&T Corp., 550 U.S. 437 (2007)), even “a party that sells or offers to sell software

containing instructions to perform a patented method does not infringe the patent under

§ 271(a).” Ricoh, 550 F.3d at 1335.

        A.      WSOU Fails to Allege That Google Infringes Claim 1

        As WSOU acknowledges, Google’s Mobile Vision API does not and cannot execute

itself, and instead responds only to calls from mobile applications. See, e.g., Compl. ¶ 46

(“Google provides a Mobile Vision API to its users to allowing [sic] them to include the

functionalities of barcode reading, face reading, and text reading in applications.”) (emphasis

added). Because Google’s API merely “allow[s] third parties to develop software that draws

information from, or otherwise interacts with” Google’s software and information, Craigslist,

964 F. Supp. 2d at 1880 n.1, even if software on its own could infringe a method claim—which it

cannot—Google’s API could not do so, because it is not a “set of instructions that directs




                                                 –6–
        Case 6:20-cv-00580-ADA Document 18 Filed 09/11/20 Page 11 of 14




hardware to perform a sequence of actions,” Ricoh, 550 F.3d at 1335. WSOU’s complaint boils

down to the assertion that, because unidentified developers could employ Google’s API in

various ways to build a myriad of applications, and unknown end users could use one of those

applications in an allegedly infringing manner, then Google must be responsible for this

infringement. WSOU’s allegations do not meet the Twombly/Iqbal plausibility standard because

they do not “plead ‘facts sufficient to allow a reasonable inference that all steps of the claimed

method are performed,’” De La Vega, 2020 WL 3528411, at *4 (quoting Lyda, 838 F.3d at 1339),

and the Court should therefore dismiss WSOU’s complaint in its entirety.

       B.      WSOU Fails to Allege That Anyone Infringes Claim 1

       WSOU’s allegations fail for another reason: not only do they fail to allege infringement

by Google through its API, they fail to allege infringement by anyone. WSOU specifically

asserts only infringement of one method claim, claim 1. See Compl. ¶ 59. But direct

infringement of a method claim only “occurs where all steps of a claimed method are performed

by or attributable to a single entity,” Akamai Techs., Inc. v. Limelight Networks, Inc., 797 F.3d

1020, 1022 (Fed. Cir. 2015) (en banc) (citing BMC, 498 F.3d at 1379-81), and so, as this Court

has recently explained, when alleging “joint infringement by the combined acts of multiple

parties,” the plaintiff must further plausibly plead that “‘either (1) one party exercises the

requisite “direction and control” over the other’s performance or (2) the actors form a joint

enterprise such that performance of every step is attributable to the controlling party.’” De La

Vega, 2020 WL 3528411, at *4 (quoting Lyda, 838 F.3d at 1339).

       WSOU pleads neither. To the contrary, its complaint talks about hypothetical possible

actions by “users” (actually software application developers, e.g., Compl. ¶¶ 46-47, 54-56, 58);




                                                –7–
        Case 6:20-cv-00580-ADA Document 18 Filed 09/11/20 Page 12 of 14




or “the user” (hypothetical end users of the hypothetical application written by the hypothetical

developer, e.g., id. ¶¶ 51-53). Thus, even if the Court assumed that the hypothetical developer

and user were both real—which they are not—and even if the Court further assumed that Google

was somehow responsible for alleged infringement by this hypothetical duo—which it is

not—then WSOU’s allegations would still fail, because the complaint fails to assert how these

“‘actors form a joint enterprise such that performance of every step is attributable to the

controlling party.’” De La Vega, 2020 WL 3528411, at *4 (quoting Lyda, 838 F.3d at 1339); see

also Glory Licensing LLC v. United Airlines, Inc., No. 09-5569, 2011 WL 13295205, at *2

(E.D.N.Y. Mar. 15, 2011) (“Because the only theory of infringement alleged in the complaint

requires multiple actors, (i.e., defendant and a United customer to act as a ‘user’), in order to

adequately plead direct infringement, Glory would have needed to allege that United controlled

its customers, a dubious contention.”) (footnote omitted). For this reason as well, WSOU has

failed to plead infringement of claim 1, and the Court should dismiss the complaint in full.

III.   Because WSOU Failed to Allege Direct Infringement Against Google or
       Anyone Else, Its Allegations of Indirect Infringement Must Also Fail

       “Indirect infringement, whether inducement to infringe or contributory infringement, can

only arise in the presence of direct infringement.” Dynacore Holdings Corp. v. U.S. Philips

Corp., 363 F.3d 1263, 1272 (Fed. Cir. 2004). At the pleading stage, to state a claim for indirect

infringement, “a plaintiff must plead ‘facts sufficient to allow an inference that at least one direct

infringer exists.’” De La Vega, 2020 WL 3528411, at *7 (quoting In re Bill of Lading, 681 F.3d

at 1336). WSOU’s complaint pleads no direct infringement, see supra §§ I-II, and thus its

allegations of indirect infringement also cannot survive, and the Court should dismiss them as

well. De La Vega, 2020 WL 3528411, at *7.




                                                –8–
        Case 6:20-cv-00580-ADA Document 18 Filed 09/11/20 Page 13 of 14




                                          CONCLUSION

       For the foregoing reasons, Google respectfully requests that the Court dismiss the

complaint in this action, Docket No. 1, in its entirety.

Date: September 11, 2020                   Respectfully submitted,

                                           /s/ Michael E. Jones
                                           Michael E. Jones (Texas Bar No. 10929400)
                                           Patrick C. Clutter (Texas Bar No. 24036374)
                                           Potter Minton, P.C.
                                           110 North College, Suite 500
                                           Tyler, Texas, 75702
                                           +1 (903) 597-8311
                                           +1 (903) 593-0846 facsimile
                                           mikejones@potterminton.com
                                           patrickclutter@potterminton.com

                                           Matthew S. Warren (pro hac vice pending)
                                           Jen Kash (pro hac vice pending)
                                           Warren Lex LLP
                                           2261 Market Street, No. 606
                                           San Francisco, California, 94114
                                           +1 (415) 895-2940
                                           +1 (415) 895-2964 facsimile
                                           20-580@cases.warrenlex.com

                                           Tharan Gregory Lanier (pro hac vice)
                                           Jones Day
                                           1755 Embarcadero Road
                                           Palo Alto, California, 94303
                                           +1 (650) 739-3939
                                           +1 (650) 739-3900 facsimile
                                            tglanier@jonesday.com

                                           Attorneys for Defendant Google LLC




                                                –9–
           Case 6:20-cv-00580-ADA Document 18 Filed 09/11/20 Page 14 of 14




                                      CERTIFICATE OF SERVICE

           The undersigned certifies that on September 11, 2020, I electronically filed this

document with the Clerk of Court via the Court’s CM/ECF system which will send notification

of such filing to all counsel of record, all of whom have consented to electronic service in this

action..

                                                     /s/ Michael E. Jones
                                                     Michael E. Jones




                                                 – 10 –
